 LABORERS LOCAL 383 (HENSEL PHELPS)Construction, Production & Maintenance Laborers'Local Union No. 383, Laborers' InternationalUnion of North America, AFL-CIO and HenselPhelps Construction Company. Case 28-CC-74324 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 February 1983 Administrative Law JudgeGeorge Christensen issued the attached decision.The Respondent filed exceptions and a supportingbrief, the Employer filed an answering brief, andthe General Counsel filed cross-exceptions and abrief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, but not his recommended Order.2We have modified the judge's proposed notice toconform with this Order.ORDERThe National Labor Relations Board herebyorders that the Respondent, Construction, Produc-tion & Maintenance Laborers' Local Union No.383, Laborers' International Union of North Amer-ica, AFL-CIO, Phoenix, Arizona, its officers,agents, and representatives, shall1. Cease and desist from(a) Inducing or encouraging any individual em-ployed by Buck Brown Contracting, BEC Electric,Brown Olds Corporation, Cochran Painting Com-pany, Johnson Controls Company, or by any otherperson engaged in commerce or in an industry af-fecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufac-ture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commod-ities, or to perform any services where an objectthereof is to force or require said persons, or anyother person, to cease using, selling, handling,transporting, or otherwise dealing in the productsL The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.2 In lieu of the judge's recommended Order, we will issue an Orderwhich reflects more precisely the language traditionally used in remedy-ing the violations found herein.268 NLRB No. 13of, or to cease doing business with, Hensel PhelpsConstruction Company.(b) Threatening, coercing, or restraining BuckBrown Contracting, BEC Electric, Brown OldsCorporation, Cochran Painting Company, JohnsonControls Company, or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require saidpersons to cease using, selling, handling, transport-ing, or otherwise dealing in the products of, or tocease doing business with, Hensel Phelps Construc-tion Company.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its business office and meeting hallscopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 28, shall be signed byan authorized representative of Laborers' Local383 and posted immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by Laborers' Local 383 to ensure the no-tices are not defaced, altered, or covered by othermaterial.(b) Sign and return to said Regional Directorsufficient copies of the attached notice marked"Appendix" for posting by Buck Brown Contract-ing, BEC Electric, Brown Olds Corporation,Cochran Painting Company, and Johnson ControlsCompany, if willing, in conspicuous places, includ-ing all places where notices to their employees arecustomarily posted.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfording an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individ-ual employed by Buck Brown Contracting, BECElectric, Brown Olds Corporation, Cochran Paint-ing Company, Johnson Controls Company, or byany other person engaged in commerce or in an in-dustry affecting commerce, to engage in a strike or129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa refusal in the course of his employment to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services where anobject thereof is to force or require said persons, orany other person, to cease using, selling, handling,transporting, or otherwise dealing in the productsof, or to cease doing business with, Hensel PhelpsConstruction Company.WE WILL NOT threaten, coerce, or restrain BuckBrown Contracting, BEC Electric, Brown OldsCorporation, Cochran Painting Company, JohnsonControls Company, or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require saidpersons to cease using, selling, handling, transport-ing, or othewise dealing in the products of, or tocease doing business with, Hensel Phelps Construc-tion Company.CONSTRUCTION, PRODUCTION &MAINTENANCE LABORERS' LOCALUNION NO. 383, LABORERS' INTER-NATIONAL UNION OF NORTH AMER-ICA, AFL-CIODECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On September 2, 1982,1 I conducted a hearing at Phoe-nix, Arizona, to try issues raised by a complaint issuedon August 62 based on a charge filed by Hensel PhelpsConstruction Company (HP) alleging Laborers Local383, in the course of a primary labor dispute between HPand Local 383 over the rates of pay, wages, etc. of HP'semployees represented by Local 383, violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,by picketing an HP jobsite at a point remote from thejobsite which was the only access route thereto ratherthan a gate near the jobsite reserved by HP for the ex-clusive use of its employees, with an object of enmeshingneutral employers and employees at the jobsite in the dis-pute.Local 383, in its answer to the complaint, denies thosesections of the complaint alleging: (1) HP was the gener-al construction contractor at the jobsite; (2) Buck BrownContracting (BB), BEC Electric (BE), Brown-Olds Cor-poration (BO), Cochran Painting Company (CP), andJohnson Controls Company (JC) were employed by HPas subcontractors at the jobsite (though admitting it hadno dispute with those employers); (3) HP established agate at the jobsite marked for the exclusive use of HPemployees and another gate marked for the exclusive useof HP's subcontractors, their employees, suppliers, anddeliverymen, when entering and leaving the jobsite; (4)Local 383 had any notice or knowledge of the existencea Read 1982 after further date references omitting the year.As amended at the outset of the hearing.of those gates prior to picketing the jobsite; (5) Local383 picketed the jobsite; (6) any pickets at the jobsitewere its agents; (7) any Local 383 picketing encouragedany employees of any of HP's subcontractors at the job-site to refuse to report for work at the jobsite; (8) due tosuch refusal, any of HP's subcontractors were forced tocease performing on their contracts with HP; (9) anobject of the picketing was to accomplish that result; and(10) it violated the Act. In its brief, Local 383 contendsit did not violate the Act, in any event, because the HPemployee gate was not also reserved for HP's suppliersand deliverymen; the gate locations were under the ex-clusive control of HP and were placed by HP wherethey neither were close nor readily accessible to the job-site; the employees of HP, its subcontractors, their sup-pliers, and deliverymen commonly utilized a more con-venient means of access to the jobsite than the reservedgates to reach the jobsite from their vehicles and returnthereto (a private, paved road which led to the jobsite);in view of these factors, Local 383 was lawfully entitledto place its pickets where it did.The issues created by the above are whether: (a) HPwas the general contractor at the jobsite; (b) BB, BE,BO, CP, and JC were employed by HP as subcontrac-tors at the jobsite; (c) HP reserved gates for entry to andexit from the jobsite and, if so, for whom; (d) HP hadexclusive control over the location of any such reservedgates; (e) any such reserved gates were close and accessi-ble to the jobsite; (f) persons employed at the jobsite uti-lized such reserved gates or other means for entry to andexit from the jobsite; (g) Local 383 was aware of the ex-istence of such gates and the entry and exit practices ofpersons to and from the jobsite subsequent to the estab-lishment of such gates and prior to any picketing activityattributed to Local 383; (h) agents of Local 383 picketedthe HP job at a location other than alleged gate reservedfor HP employees; (i) such picketing encouraged anyemployees of any of HP's subcontractors to refuse toreport for work at the jobsite; (j) such refusal forced thesubcontractor or subcontractors affected thereby to ceaseperformance on its contract or their contracts with HP;(k) an object of such picketing was to accomplish thatresult; and (I) Local 383 violated the Act.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Briefs were filed by the General Counsel, HP, and Local383.Based on my review of the entire record, observationof the witnesses, perusal of the briefs, and research, Ienter the followingFINDINGS OF FACTI. JURISDICTION AND LABOP ORGANIZATIONThe complaint alleges, the answer admits, and I find atall material times HP was an employer engaged in com-merce in a business affecting commerce and Local 383was a labor organization within the meaning of Section2(5) of the Act.130 LABORERS LOCAL 383 (HENSEL PHELPS)II. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts3In 1980 HP entered into a contract with the city ofFlagstaff, Arizona, to act as the general contractor in ac-complishing the renovation of an existing waste treat-ment facility owned and operated by the city, plus theconstruction of a new facility adjacent to the existingone. The contract was valued at approximately $21 mil-lion. Work on the job, identified as the Wildcat HillWaste Water Project (Project), began in May 1980 andwas scheduled for completion in late 1982. HP utilizedapproximately 25 of its own employees classified as car-penters, millwrights, cement finishers, ironworkers, andlaborers and a number of subcontractors, including BB(paving), BE (electrical), BO (mechanical), JC (instru-ments and controls), and CP (painting and coatings) tocomplete its work on the contract. With one exception(the landscaping contractor) HP employees and the sub-contractor employees at the jobsite were represented byvarious building and construction trades unions.All persons employed at the Project (including, by1982, city employees working at the partially completednew facility) normally reached the project by private ve-hicle, leaving Route 66 at El Paso Road, the only publicaccess road toward the Project, then either turning eastoff El Paso Road shortly after the turnoff from Route 66onto a paved, private road leading to the Project or con-tinuing further north to El Paso Road to a private, un-paved road and turning east on that road toward theProject. Anyone continuing north beyond the secondturnoff reached a dead end at facilities owned by an in-dustrial facility. The private, unpaved road was rarelyutilized by the employees of HP and its subcontractors.As one proceeded east on the private, paved road, achain link fence paralleled that road for a short distance,to where the road veered northeast. The fence continuedon in a straight line past that point, to a point where itwas joined by a chain link fence running north towardthe paved road, ending next to an office trailer HP hadplaced alongside the paved road. There was a small pe-destrian gate just south of the HP trailer in the north-south fence and a double gate, large enough to permittruck entry, a short distance further south in the north-south fence. Persons entering or leaving the Project, in-cluding the employees of HP and its subcontractors, nor-mally turned east off El Paso Road onto the private,paved road, parked their autos outside the north-southfence, and walked over to the private, paved road andeast on it to the jobsite (the private, paved road contin-ued on past the HP office trailer to the facilities wherework was in progress), retracing that route on leaving atthe end of the workday.Prior to May 31 the rates of pay, wages, hours, andworking conditions of HP's employees in the classifica-tions set out above were set forth in a collective-bargain-ing agreement negotiated on behalf of HP and other con-struction contractors by the state branch of the Associat-3 The following factual findings are based on uncontradicted testimonyand documentary evidence which was not seriously disputed by Local383 (despite its denial of most of the material allegations of the com-plaint).ed General Contractors (AGC) with the local buildingand construction trades council (Council) as representa-tive of the local construction unions which representedHP's employees, including Local 383. Following theMay 31 expiration of that agreement, the subsequent ne-gotiations between AGC and the Council failed to resultin a successor agreement to and including the date of thehearing in this case.Learning in early July some of the local constructionunions were picketing several jobs in the State, on July 8HP reserved the drive-in gate in the north-south fencefor the use of its employees in walking to and from theirautos and the jobsite and the pedestrian gate for similaruse by its subcontractors and their employees, posting alarge sign on the former reading: "This entrance is re-served for the employees of Hensel Phelps ConstructionCompany" and a smaller sign on the latter reading: "Thisentrance is reserved for all subcontractors, their employ-ees, suppliers and deliverymen, including the following:Cochran Painting-Brown Olds Corporation-BECElectric-Johnson Controls-Northern Placers/Erec-tors-Reppel Steel." A sign similar to the latter sign waserected alongside the unpaved, private road.The Carpenters Union placed pickets at the drive-ingate marked for the use of HP's employees between July12-20. All of HP's employees, including the laborers rep-resented by Local 383, ceased work during the periodthe Carpenters Union pickets were present at that gate.HP's employees, including the laborers, resumed workwhen the Carpenters Union removed its pickets.On July 12 HP sent telegrams to the constructionunions which represented its employees, including Local383, notifying those organizations it had reserved a gatefor the use of its employees in entering and leaving thejobsite, including its laborers represented by Local 383,stating any picketing by Local 383 or any other unionshould be confined to that gate and advising that picket-ing elsewhere would be considered unlawful.Subsequent to the posting of the signs and dispatch ofthe telegrams, many city employees, HP employees (in-cluding its laborers), employees of HP's subcontractors,visitors, and the employees of both HP's and its subcon-tractors' suppliers and deliverymen continued their previ-ous practice of parking their vehicles outside the north-south fence and walking up the paved, private road tothe renovated plant and the site of the new plant ratherthan utilizing the gates on entering and leaving theProject, since the former was a more convenient route toand from the jobsite than the latter.Local 383 Business Representative Raymond Montoyavisited the Project on July 8 and 26 to confer with HPofficials at the HP trailer; he also drove out to theProject between July 12-20 for a conference, while theCarpenters Union was picketing the drive-in gates; onseeing the pickets, he turned his car around and left.On August 2 about 6 a.m., Montoya placed pickets atthe intersection of El Paso Road and the paved, privateroad carrying signs reading: "Local 383 on strike againstHensel Phelps Construction Co., no contract." As labor-ers employed by HP and represented by Local 383 ar-rived at the site, they joined the picketing. The picket lo-131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation and signs were manned by Local 383 pickets onAugust 2 and 3. Either during the afternoon or August 3or the morning of August 4, Montoya moved the picketsto the large drive-in gate marked for the use of HP's em-ployees (following the August 3 filing of HP's chargewhich gave rise to this proceeding). During the periodLocal 383 picketed at the road intersection, job superin-tendents employed by BE, BO, and CP advised HP theywere unable to perform work they were scheduled foron August 2 and 3 because their construction union-rep-resented work crews were unable to come into theProject without crossing Local 383's picket line. The em-ployees of the subcontractors in question resumed workafter Local 383 relocated its pickets. HP's employeesrepresented by the construction unions failed or refusedto report for work from the inception of Local 383'spicketing activities. The employees of the one nonunionsubcontractor (a landscaper) worked throughout the timethe construction unions picketed the jobsite, both be-tween July 12-20 and August 2-4.B. Concluding FindingsOn the basis of the foregoing factual recitation, I findand conclude:1. At pertinent times HP was the general contractor atthe Project.2. At pertinent times BB, BEC, BO, CP, and JC wereemployed by HP as subcontractors at the Project.3. At pertinent times the employees of BB, BEC, BO,CP, and JC were members of and represented by con-struction unions affiliated with the same area Councilwith which Local 383 was affiliated.4. At pertinent times all persons employed at theProject normally drove their personal vehicles betweentheir homes and the Project on reporting to and leavingthe Project.5. From and after July 8 HP reserved a gate in thelink fencing opposite the lot where employees workingat the Project normally parked their vehicles for the ex-clusive use of HP's employees when walking betweentheir vehicles and the situs of their work at the Project.6. From and after July 8 HP reserved another gate inthe link fencing opposite the same parking lot for the ex-clusive use of subcontractor employees when walkingbetween their vehicles and the situs of the work at theProject.7. From and after July 8 HP reserved or limited theuse of the unpaved, private road between El Paso Roadand the Project to subcontractor employees and employ-ees of their suppliers and deliverymen.8. Local 383 was aware of the existence of the gatesand their purpose prior to August 2.44 I base this finding and conclusion on Local 383's receipt of the July12 HP telegram advising Local 383 and other construction unions whichrepresented HP employees at the Project of the establishment of the re-served gates and requesting those unions to confine their picketing to theHP gate; Montoya's admitted visitation of the Project on July 26, whenthe posted signs were clearly visible and which followed his receipt ofthe July 12 telegram; and Montoya's observation of the Carpenters Unionpicketing between July 12-20 limited to the HP gate, as requested by HPin its telegram to Local 383, the Carpenters Union, and other unionswhich represented its employees at the Project (discrediting Montoya'stestimony he did not see the posted signs as patently incredible).9. Both prior and subsequent to July 8 HP employeesand employees of its subcontractors, their suppliers, anddeliverymen utilized the paved road leading from theparking lot when traveling on foot between their vehi-cles and the situs of their work.10. HP's employees, including those represented byLocal 383, failed or refused to report at the Projectduring the period the Carpenters Union picketed at theHP gate (between July 12-20).11. Agents of Local 383 placed and manned a picketline at the intersection of El Paso Road and the private,paved road leading to the employee parking areas at theProject on August 2 and 3.512. Employees of HP's subcontractors who were alsomembers of and represented by area construction unionsaffiliated along with Local 383 with the council, unableto drive their vehicles from El Paso Road to the employ-ee parking area at the Project without crossing Local383's picket line on August 2 and 3, failed or refused toreport for work at the Project on work their employerswere scheduled to perform on those dates, thereby pre-venting their employers from performing work for HPthey were scheduled to perform on those dates.13. Local 383 placed its pickets at El Paso Road ratherthan the HP gate in order to encourage employees ofHP's subcontractors and their suppliers and deliverymento refrain from performing any work at the Project; i.e.,to enmesh those neutral employers and employees in theHP-Local 383 dispute.6C. Analysis and ConclusionsThe primary dispute was between HP, the generalcontractor, and Local 383. No dispute existed betweenLocal 383 and any of the subcontractors employed at the5 Montoya, an admitted agent of Local 383, conceded that he placedthe pickets at the intersection in question; laborers employed by HP whowere members of Local 383 and represented by that organization testifiedthat they joined the picketing on arriving at the picket location onAugust 2.8 It is clear the employees of HP and its subcontractors, on parkingtheir autos at their usual location outside the north-south fence oppositethe posted gates, would observe any pickets at the HP gate and have theoption of honoring that picket line or reporting for work; during the timeof the Carpenters Union picketing, this certainly was the case and result-ed in HP's employees represented by the various construction unions' in-cluding Local 383, refusing to report while the picket sign was manned.By the same token, picketing at that location enabled employees of neu-tral employers (including the union-represented subcontractors) to reportfor work by simply proceeding from the employee parking area throughthe gate reserved for their use or by following the private, paved road tothe jobsite, and enabled their employers to insist they so do. Local 383'sbusiness representatives, whom I have found were aware of the existenceof the gates and the Carpenters Union's picketing threat, I further findwere sufficiently sophisticated to know union-represented employees ofthe neutral subcontractors would have no excuse for not reporting forwork if they could reach the employee parking area and proceed to thejobsite through the gate reserved for their use or up the road, but wouldhave an excuse for not reporting if they could not reach the employeeparking area on the sole public road accessible to the Project, i.e., ElPaso Road, without crossing a picket line on that road prior or at itsintersection with the private, paved road leading to the Project. I there-fore find and conclude Local 383 established its pickets at El Paso Roadrather than the reserved HP gate on August 2 and 3 in order to shutdown the job completely by encouraging all persons represented by con-struction unions employed at the Project to cease or fail to report towork.132 LABORERS LOCAL 383 (HENSEL PHELPS)Project. While there is no question Local 383 was legallyentitled to picket HP in order to pressure HP into nego-tiating and executing a collective-bargaining agreementcovering its members employed by HP, it had a duty toconduct its picketing "so as to have as little impact onneutral employers and employees as possible."7Establishing standards for measuring whether a picket-ing union met that duty, in 1950 the Board ruled the sec-ondary boycott provisions of the Act were violatedunless: (I) the primary employer was present at the situsof the picketing; (2) the primary employer was engagedin his normal business at that situs; (3) the picketing wasconfined to places reasonably near that situs; and (4) thepicketing clearly identified the primary employer withwhom the picketing union had a dispute.8Those criteriahave since been extended to common situs picketing dis-putes in the construction industry,9with the furthercaveat even satisfaction of all the criteria still fails to in-sulate the picketing when the evidence establishes thepicketing union intended to involve secondary or neutralemployers and employees in its primary dispute. I'I have entered findings here that Local 383 intendedby placement of its pickets at El Paso Road to involvethe neutrals employed at the Project, knowing placementof its pickets at the HP gate (as the Carpenters Uniondid) would permit those neutrals to report for workwithout crossing the Local 383 picket line (by drivingtheir vehicles to the parking area and walking up thepaved road or through the gate reserved for their use tothe jobsite). Local 383's representatives also were suffi-ciently sophisticated to know placement of their picketsat the HP gate, while it could and would cause all ofHP's employees to refuse to report for work without riskto their employee status (as occurred during the Carpen-ters Union picketing), a similar refusal by subcontractoremployees could expose them to discharge or other disci-pline by their respective employers (since they couldreach the jobsite without crossing the picket line, theiremployers could direct they report or risk discipline).Having so found, I find by that knowingly enmeshingneutral employees and employers at the Project in its dis-pute with HP on August 2 and 3, Local 383 violatedSection 8(b)(4)(i) and (ii)(B) of the Act.I further find, in any event, Local 383 violated thatsection of the Act by failing to satisfy criteria (3) of theMoore Dry Dock formula set out above, i.e., by failing toconfine its picketing to the HP gate. Local 383 was in-formed of the establishment of the HP gate prior to com-mencing its picket activities and requested to place anypickets there in the event it wished to advertise its dis-pute with HP at the Project; its representative was awareof the location of the gate; its representative was aware7 Teamsters Local 126 (Ready Mixed Concrete). 200 NLRB 253, 256(1972).8 Sailors Union (Moore Dry Dock Co.), 92 NLRB 547 (1950).9 New Orleans Building Trades Council (Markwell d Hartz), 155 NLRB319 (1965), enfd. 387 F.2d 79 (5th Cir. 1967), cert. denied 391 U.S 914(1968).'O Laborers Local 1140 (Economy Forms Corp.), 126 NLRB 488 (1960),enfd. as modified 285 F.2d 394 (8th Cir. 1960), cert. denied 366 U.S. 903(1961); Nashville Building Trades Council (H F. Collins), 172 NLRB 1138(1968), enfd. 425 F.2d 385 (6th Cir. 1970); Vashville Building TradesCouncil (Markwell & Hartz), 164 NLRB 280 (1967), enfd. 387 F.2d 562(6th Cir. 1967)another of the unions involved in the same contract dis-pute picketed that gate and that its members employedby HP, as well as the members of the other unions in-volved in that contract dispute with HP, stopped workas the result of that picketing; Local 383 therefore knewits placement of pickets at the HP gate would cause asimilar result-a work stoppage by all HP employeesrepresented by it and the other construction unions en-gaged in the contract dispute with HP; and yet it deliber-ately placed its pickets at another location where itwould prevent employees of other employers at theProject from going into work without crossing its picketline.I find the contentions of Local 383 based on employeeuse of the paved road rather than the gates to walk be-tween their vehicles and job situs irrelevant; Local 383knew placement of its pickets at the HP gate wouldcause all HP employees to stop work, without regard towhat route they traveled on foot between their vehiclesand worksites. Of equal irrelevance and for the same rea-sons are Local 383's contentions its picketing was lawfulbecause the HP gate posting did not list the gate as theentry point for HP's suppliers and deliverymen, that HPdetermined the gate locations, and that no proof wassubmitted that HP formally notified all its subcontractorsof the existence and purpose of the respective gates. 1 2CONCI.USIONS OF LAWI. At all pertinent times HP, BB, BE, BO, CP, and JCwere employers engaged in commerce in a business af-fecting commerce within the meaning of Section 2 of theAct.2. At all pertinent times Local 383 was a labor organi-zation within the meaning of Section 2(5) of the Act.3. At times pertinent HP was the general constructioncontractor at the Project and BB, BE, BO, CP, and JCwere employed by HP as subcontractors at the Project.4. At times pertinent HP and Local 383 were engagedin a primary labor dispute.5. At times pertinent there was no dispute betweenBB, BE, BO, CP, and JC and Local 383.6. Local 383 violated Section 8(b)(4)(i) and (ii)(B) ofthe Act by its August 2 and 3 deliberate placement ofpickets at the public road access to the Project ratherthan the gate reserved by HP at the Project for that pur-pose with an object of inducing or encouraging employ-ees of BB, BE, BO, CP, and JC to engage in a refusal toperform any services at the Project, thereby forcing orrequiring BB, BE, BO, CP, and JC to cease doing busi-ness with HP.7. The aforesaid unfair labor practice affected com-merce as defined in the Act.I Cf. Electrical Workers IBEW Local 903 (Hinton Commercial Contrac-tors), 230 NLRB 1017 (1977), enfd. 574 F.2d 1302 (5th Cir 1978); Electri-cal Workers IBEW Local 332 (Lockheed Missiles), 241 NLRB 674 (1979).Retail Clerks Local 1017 (Crystal Palace Market), 116 NLRB 856 (1956),enfd. 249 F 2d 591 (9th Cir 1957).12 Cf. Ironworkers Local 433 (Robert McKee, Inc.). 233 NLRB 283(1977), enfd. 598 F2d 1154 (9th Cir. 1979); Electrical Workers IBEWLocal 369 (Garst-Receveur), 229 NLRB 68 (1977).133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found Local 383 engaged in an unfair laborpractice, I recommend it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes of the Act.[Recommended Order omitted from publication.]134